Citation Nr: 0501562	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased disability rating for hallux 
valgus, left foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for hallux 
valgus, right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from February 1971 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran was granted service connection for hallux valgus, 
right foot, and hallux valgus, left foot, by means of a March 
1999 rating decision.  The veteran's service-connected 
disabilities were rated as noncompensable.  The veteran 
requested an increase for his bilateral foot condition in 
October 2001.  A March 2002 rating decision continued the 
noncompensable evaluations for the veteran's service 
connected right and left foot hallux valgus disabilities. The 
veteran submitted a request for reconsideration in March 
2002. A March 2002 rating decision increased the evaluation 
for bilateral hallux valgus (formerly evaluated as hallux 
valgus, left and hallux valgus, right) to 10 percent 
disabling, effective October 30, 2001.  The RO again 
revisited the matter in June 2002 and assigned 10 percent 
disability evaluations for hallux valgus, left foot, and 
hallux valgus, right foot, effective October 30, 2001.  The 
veteran submitted a timely notice of disagreement and 
perfected his appeal in April 2003.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the veteran has received a VCAA letter 
regarding the issue of entitlement to an increased rating for 
hallux valgus, right foot, and hallux valgus, left foot.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
veteran's most recent examination was conducted in January 
2002.  Accordingly, the Board finds that a more recent 
examination would be helpful in the adjudication of the 
claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for an 
increased rating for hallux valgus, right 
foot, and hallux valgus, left foot, and 
of what information the veteran should 
provide and what information VA will 
attempt to obtain on his behalf.  The 
notice to the veteran should comply with 
38 U.S.C.A. § 5103, Quartuccio v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.      

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for his hallux valgus, 
right foot, and hallux valgus, left foot.  
All records so received should be 
associated with the claims folder.

3.  The RO should then schedule the 
veteran for an orthopedic examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be mad available 
to and be reviewed by the examiner prior 
to the examination.  The examiner's 
report should fully set forth all current 
complaints and pertinent legal findings, 
and should describe in detail the 
presence or absence and the extent of any 
functional loss due to the veteran's 
hallux valgus, right foot, and hallux 
valgus, left foot.  Consideration should 
be given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to the absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g. 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
hallux valgus, right foot, and hallux 
valgus, left foot disabilities that 
develop on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




